DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 have been examined and are pending.
Specification
The use of the term Microsoft Windows on p. 20, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn et al, hereinafter (“Quinn”), US PG Publication (20170237747 A1).
Regarding claim 1, Quinn teaches a method of retrieving medical patient data after a system outage, comprising: 
providing a non-transitory machine readable medium storing instructions executable by a processor which, when executed by the processor, cause the processor to:  [Quinn, ¶¶0100-0101 and 0117: Processor 502 are coupled to send and receive data and control signals. Program instructions executable to implement the systems and methods disclosed herein are stored in memory 506. methods and systems such as those described herein, information related to a location event can be stored in a non-transitory computer-readable storage medium, such as a database or log file stored on a hard disk drive.]
provide an authentication interface to permit a user to be granted access to at least one encrypted document file that is also stored on the non-transitory machine readable medium, said at least one encrypted document including patient data for at least one patient. [Quinn, ¶¶0022, 0053, and 0068: Methods/systems presented disclosure are able to provide today's enterprise systems a flexible platform to securely collaborate and transmit data assets within and across organizations whether on premise or in the cloud; to prevent data breach. Similarly, application-level controls can be used to prevent users from saving the document as an unsecured or unencrypted document, or to enable or permit users to only save encrypted documents. Events generated by secure agent 136 often employ need to open digital data assets appropriately encrypted and subject to policy enforcement; such as patient records. ¶¶0039 and 0041: Data access control service grants access data asset and provides authentication, if policy requirements are satisfied. ¶0139: above-discussed embodiments are implemented to perform tasks therein include: script, batch, or other executable files to be stored on a machine-readable or computer-readable storage media. Examiner interprets the mere description of patient records to be inclusive of at least one patient] 

Regarding claim 2, Quinn teaches claim 1 as described above.
further comprising authenticating and unencrypting said at least one encrypted document on a local machine. [Quinn, See ¶0022: encrypted documents. ¶¶0041 0046-0047 and 0049: Policy entitlement APIs can be utilized for policy retrieval and (re)validation. The data access control service as well as authentication with policy server via respective APIs. Data access control server 120 interfaces with policy service 110 to receive user entitlements, manage protection information (e.g., a key store), provide initial provisioning and a secure communication link to user device 130, and manage the integrity of the approved applications and/or modules, as requested and appropriate. Key store 121 can be used to store and provide decryption keys as needed for use by secure agent 136. Secure agent 136 enforces a policy locally (e.g., on user device 130) when a user or device attempts to access a protected data asset on that user device.]

Regarding claim 3, Quinn teaches claim 1 as described above.
Quinn teaches further comprising providing instructions to the user in order to access the at least one encrypted document file. [Quinn, ¶0049: Secure agent 136 enforces a policy locally (e.g., on user device 130) when a user or device attempts to access a protected data asset on that user device. User device 130 receives the policy determination (e.g., whether access to protected data asset or assets should be granted) from another device, such as policy service 110, data access control server 120, encryption server 160, or some other computing device that is configured to make such a determination.]

Regarding claim 4, Quinn teaches claim 3 as described above.
Quinn teaches wherein the instruction to access the at least one encrypted document file are located on and accessed from a server. [See Quinn, ¶¶0041 0046-0047 and 0049: Policy entitlement APIs can be utilized for policy retrieval and (re)validation. The data access control service as well as authentication with policy server via respective APIs. Data access control server 120 interfaces with policy service 110 to receive user entitlements, manage protection information (e.g., a key store)]

Regarding claim 5, Quinn teaches claim 3 as described above.
Quinn teaches wherein the instruction to access the at least one encrypted document file are located on and accessed from a web-enabled server. [Quinn, See ¶¶0022, 0053, 0039, 0041 and 0068: accessing encrypted document file; ¶0082: presenting end-users with a website (functionality effected by, for example, web servers 290(1)-(N)]

Regarding claim 6, Quinn teaches claim 3 as described above.
Quinn teaches wherein the instruction to access the at least one encrypted document file are located on and accessed from the non-transitory machine readable medium. [See Quinn, ¶0139: above-discussed embodiments are implemented to perform tasks therein include: script, batch, or other executable files to be stored on a machine-readable...]

Regarding claim 7, Quinn teaches claim 1 as described above.
Quinn teaches wherein the authentication interface is provided by executable code stored on the non-transitory machine readable medium. [Quinn, ¶0085: The software modules discussed herein may include script, batch or other executable files, or combinations and/or portions of such files.]

Regarding claim 8, Quinn teaches claim 7 as described above.
Quinn teaches wherein the executable code stored on the non-transitory machine readable medium is configured to seek an active directory on a server in order to authenticate the user. [Quinn, ¶0078: Core services 180 can also receive Core services 180 can also receive input from (and otherwise communicate with) identity sources 192, which can include, but are not limited to, a lightweight directory access protocol (LDAP), an identity services engine (ISE), and/or Active Directory (AD) functionality, identity sources 192, which can include, but are not limited to: Active Directory (AD) functionality.]

Regarding claim 9, Quinn teaches claim 7 as described above. [¶]
Quinn teaches wherein the executable code is configured to generate and store audit trail data in an encrypted audit trail data file indicating when data was accessed from the non-transitory machine readable medium and who accessed the data from the non-transitory machine readable medium. [Quinn, See ¶¶0022, 0053, 0039, 0041 and 0068: accessing unencrypted/encrypted document file; ¶0052: FIG. 1A also depicts data analytics and reporting system (“DARS”) 150, which provides various services related to the systems and methods disclosed herein. As shown in FIG. 1A, DARS includes: audit service module 153. Additionally, machine learnings techniques can be applied to the data to dynamically generate and/or refined policy. ¶0053: In certain embodiments, digital data assets are classified in order to be appropriately encrypted and subject to policy enforcement. Such functionality is provided by data asset classification module 152.]

Regarding claim 10, Quinn teaches claim 1 as described above.
Quinn teaches wherein the audit trail data file is set to an active directory path and is configured to query said active directory path by default. [See Quinn, ¶0075: original cookie in conjunction with the event update ¶0078: Active Directory (AD) functionality. ]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moore, US PG Publication (20070106751 A1), in view of, Joffe et al, hereinafter (“Joffee”), US PG Publication (20050144042 A1).
Regarding claim 11, Moore teaches a method of providing updated data to clinicians in a hospital or clinic after a compromising event has compromised a computer system of the hospital clinic, comprising: 
encrypting the patient reports; [Moore, ¶1037: syndication collection facility produces and runs patient/healthcare reports and healthcare information in syndicated formats as (e.g. RSS, OPML, XML, etc.). ¶¶1045-1046: Fig. 33 shows a method of pooling medical data E200 where health care information for the individual within the pools 1010 employ encryption techniques to encrypt patient record OPML file(s).]
storing the encrypted reports on a secure server in a manner that permits their retrieval after the network of the hospital or clinic becomes disabled due to the compromising event; [Moore, ¶1043: medical information pool 1010 E238 to generate patient specific reports and the like.] and 
repeating the aforementioned steps at regular intervals to ensure that recent patient data is captured to permit said recent patient data to be accessed by clinicians after the compromising event. [Moore, ¶1052: Community-based health data may be communicated through syndication feeds continuously, at set intervals, at predetermined intervals...Community-based health data may be communicated through syndication feeds continuously, at set intervals, at predetermined intervals,]
While Joffee teaches encrypting and generating patient data reports [Moore, ¶1042: medical information pool 1010 E238 to generate patient specific reports and the like.]; however, generating patient data reports that include patient data obtained from a healthcare information system (HCIS) of the hospital or clinic prior to the compromising event; [Joffe, ¶0127 and 0244: health monitoring device 400 communicates directly with respective biological data collection device 402 where a super cap is configured to keep time chip powered during an interruption or power shutdown at multiple research groups in the field or clinics. ¶0166: Next, the import/export module 514 is adapted to provide import of patient data and/or export of patient data between a legacy health care information system (HCIS) and the website 346 as needed. The module 514 is further adapted to transfer data into the system 302 for use in enrollment of numerous patients. ]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a systems and methods for syndication and management of structured and unstructured data to assist institutional healthcare delivery of Moore before him or her by including the teachings of an associated systems and methods for managing biological data and providing data interpretation tools of Joffee. The motivation/suggestion would have been obvious to try to modify the system of associated systems and methods for managing biological data and providing data interpretation tools of Moore by adding the import/export module 514 of health monitoring device 400 to retrieve patient data from HCIS as taught by Joffee [Joffee, ¶¶0127 0166 and 0244].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dawson (20140304505 A1) teaches Abstraction layer for default encryption with orthogonal encryption logic session object; and automated authentication, with a method for online litigation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:30-2:30, 7-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sakinah White Taylor/           Primary Examiner, Art Unit 2497